Citation Nr: 1308619	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-32 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sterility. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected mucoviscidosis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




REMAND

The Veteran served on active duty from February 1968 to November 1969. 

These matters come before the Board of Veterans' Appeals (Board) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  By an August 2009 rating decision, the RO continued a 10 percent disability rating for mucoviscidosis.  In November 2011, the RO denied entitlement to service connection for sterility.

As an initial matter, the Veteran claims that he was tested and informed that he was sterile at Long Beach Naval Hospital where he was hospitalized from June 1969 to October 1969.  Records of his hospitalization are not in the claims file, and it does not appear that the RO has attempted to obtain them.  As such, on remand, these records should be sought, and if obtained, associated with the Veteran's claims file.  

The Veteran has contended that his service-connected disability, rated under Diagnostic Code 6602, has worsened.  The Veteran is service connected at a 10 percent disability rating by analogy under Diagnostic Codes 6699-6602 for what was characterized as mucoviscidosis.  Diagnostic Code 6602 pertains to bronchial asthma.  38 C.F.R. § 4.71a, Diagnostic Code 6602 (2012).  He has been at this rating since November 1969.  38 C.F.R. § 3.951 (2012).  He alleges that he does not have a respiratory disorder, but instead that his symptoms have always been related to heat intolerance which began to be problematic when he was stationed in Vietnam while on active duty.  

Service treatment records reflect that the Veteran was treated for dehydration and heat exhaustion in July, August and September 1968.  An August 1969 Medical Board form reflected a diagnosis of mucoviscidosis.  He was discharged based on findings of a Medical Board report, reflecting the Veteran's reports that, after feeling hot, he would develop light-headedness, nausea and occasional vomiting, followed by abdominal cramps and intermittent leg cramps.  The Veteran's activities would be unrestricted during the winter months, but he would have a recurrence of these symptoms during hot weather.  Chest X-rays and pulmonary tests were within normal limits.  Abnormal tests included sweat chlorides.  The Veteran reported that he first began to notice heat intolerance when he was 13 years old, when he had a severe sunburn.  Following this incident, the Veteran would notice the onset of unsteadiness, nausea, vomiting and cramps with exposure to heat.  He reported that these incidents were markedly worse in frequency and severity when he was transferred to Vietnam.  The Medical Board concluded that, in view of this history and laboratory tests, it was fully expected that the Veteran would develop recurrence of symptoms and would be unable to perform physical exercise in a hot area.

The Veteran has reported that he has had increased heat intolerance since his active duty, and that he continues to experience the symptoms associated with his exposure to heat.  The Veteran submitted a letter dated in July 2010 from J.G.R., M.D., a private physician, who reported that he had treated the Veteran on three separate occasions for clinical dehydration with significantly elevated BUN. 

He was provided with a VA examination in August 2009.  The examiner concluded that the Veteran did not mucoviscidosis (cystic fibrosis).   In addition, the Veteran did not have any current respiratory disorder, hernia, liver or gallbladder disease, and did not have any pancreatic conditions.  The examiner noted that there were no conditions that the Veteran had from a medical standpoint that were related to events in service.  However, this examiner did not comment on the Veteran's statements regarding his current bouts of heat intolerance or the reports of heat intolerance and subsequent discharge from active duty.  The examiner also did not acknowledge that the gastrointestinal symptoms reported by the Veteran only occur coincident to heat exposure.  (The Veteran did not make any contentions that he was suffering from heat exposure/intolerance when he was examined.)

The Board finds that the Veteran should be afforded a VA examination to determine the cause of his symptoms of heat intolerance, and whether the service-connected disability over which the Board has jurisdiction should be rated differently.

The examiner should elicit reports from the Veteran as to the gastrointestinal symptoms associated with his heat intolerance, and should address the fact that these symptoms apparently are only active when the Veteran is exposed to heat and has a reaction to it.

The Veteran has contended that as a result of his bouts of exposure to heat and resulting dehydration while on active duty in Vietnam, that he is sterile.  He reported that he was informed he was sterile while hospitalized at the Long Beach Naval Hospital on active duty.

As the Veteran's contentions reflect that sterility might be traceable to his period of military service, especially given his reports of being informed of it, the Veteran should be provided with a VA examination to determine whether he is sterile due to any incident in service, to include his dehydration.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Take the necessary steps to obtain the Veteran's service treatment records showing his hospitalization at Long Beach Naval Hospital in June 1969.

2.   Schedule the Veteran for a VA examination to determine the etiology of his sterility.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sterility was caused by or is etiologically related to any incident of active duty, to include his bouts of dehydration in service, or caused by his service-connected disability.

The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements and theories of entitlement should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule the Veteran for a VA examination to determine the effects of his service-connected disability.  The claims folder, including this remand, must be sent to the examiner for review.

The examiner should indicate whether the Veteran in fact has mucoviscidosis that causes the symptoms about which he complains, including heat intolerance.  (If symptoms and complaints are not traceable to service-connected mucoviscidosis, the examiner should so state and explain why this is so.  The disability to which the Veteran's symptoms, including heat intolerance, are attributed should be identified.)

The examiner should address the fact that the Veteran is currently service connected for mucoviscidosis and provide an opinion as to whether any of his current symptoms are related to this finding in his service treatment records.

The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's statements and theories of entitlement should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ should ensure that the examination reports comply with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims on appeal.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran has been given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

